Opinion bv
Mr. Justice Dean,
The orphans’ court of Delaware county directed the foregoing issue of fact for trial in the common pleas, the issue being framed to try an issue of fact raised on distribution of the estate of Lydia Dutton before an auditor. The common pleas tried the issue and took a verdict on which this judgment was entered. The proceedings with the judgment were then certified back to the orphans’ court, where the proper effect was given it. From that final decree an appeal was taken by the executor, this defendant, which we have disposed of by opinion and judgment this day handed down. We have said in that opinion all that we consider necessary to say on this appeal. The judgment is affirmed and the appeal dismissed.